*579To The Honorable the Senate and the House of Representatives of the Commonwealth of Massachusetts:
The Justices of the Supreme Judicial Court respectfully submit these answers to the questions in an order adopted on May 20, 1937, and transmitted to them on May 24, 1937, copy whereof is hereto annexed. These questions relate to a petition for “an initiative amendment to the Constitution restricting the -use of the proceeds of certain revenues derived from motor vehicle registration fees, licenses and gasoline excise taxes, excluding only a motor vehicle excise tax.” That proposed amendment as stated in its description provides “that, with the exception of money derived from a motor vehicle excise tax for the privilege of using the highways, the net proceeds of all gasoline excise taxes and all motor vehicle fuel, motor vehicle and trailer registration fees, licenses, duties, excises and similar taxes shall be expended only for highway purposes, including policing, under the direction of the state department which has jurisdiction over state highways, except when jurisdiction thereof is given to some other department, and for the payment of interest, sinking fund and serial payments on loans and obligations for the pay*580ment of which such proceeds were obligated before January 1, 1937.”
1. It is provided in § 2 of art. 48 of the Amendments to the Constitution of the Commonwealth, captioned “The Initiative. II. Initiative Petitions,” that “No measure . . . that makes a specific appropriation of money from the treasury of the commonwealth, shall be proposed by an initiative petition ...”
It is provided by art. 63 of the Amendments to the Constitution that “All money received on account of the commonwealth from any source whatsoever shall be paid into the treasury thereof.” Manifestly this comprises all money received by way of excise taxes described in the proposed amendment. The general intent underlying art. 63 of the Amendments to the Constitution is to centralize the financial affairs of the Commonwealth in its own treasury and place responsibility for their control in the General Court. All money belonging to the Commonwealth must be paid into the treasury. No money can be paid out of the treasury except under the provisions of the budget which require both executive and legislative sanction.
No definite sum of money is mentioned in the proposed amendment. Its direct purpose is to seize upon all the revenue received from the designated sources and to appropriate it permanently to a specified public use. If it were adopted, the Legislature would be powerless to appropriate any revenue from that source to any other public use. The words “specific appropriation” in said § 2 relating to matters excluded from the initiative are a part of the Constitution. That is an instrument of solemn and permanent character designed to establish fundamental maxims and to fix unvarying rules to which all departments of government must conform. It is to be construed broadly in order to effectuate the basic principles of government established by it. The general supervision of ways and means for the needs of the Commonwealth was reserved to the General Court. In this context we think that the word “specific” was not intended to be interpreted in any narrow or constricted sense. In general the aim of this *581article was to prevent resort to the initiative in order to segregate public moneys or a part of the public revenue to any narrow purpose. We think the provisions of said § 2 were designed to prevent any interference with that general plan by means of the initiative. Permanently to lay hold of and appropriate to a single public use all the revenue derived from one source of taxation we think is a “specific appropriation” within that prohibition.
We answer Yes to question 1.
2. We are not quite sure that we understand the full import of the second question. We interpret it to mean whether the proposed amendment would, if adopted, broaden the scope of the initiative beyond the limitations at present imposed. The question, so interpreted, is answered Yes.
3. It is provided by § 10 of art. 1 of the Constitution of the United States that “No state shall . . . pass any . . . law impairing the obligation of contracts ...” Question 3 applies to bonds, notes or other evidences of indebtedness of the several cities and towns issued after January 1, 1937, and prior to the adoption of the amendment and outstanding at the date of such adoption. It was said in Hubert v. New Orleans, 215 U. S. 170, 178: “The power of taxation conferred by law entered into the obligation of the contracts, and any subsequent legislation withdrawing or lessening such power, leaving the creditors without adequate means of satisfaction, impaired the obligation of their contracts within the meaning of the Constitution.” That states the governing principle. No statement of facts accompanies the order and our answer must be conditioned upon the possible existence of facts of which we are not aware. The existing law touching gasoline excise taxes and other taxes mentioned in the proposed initiative amendment provides that all revenues from those sources are collected and paid directly into the State treasury, with the exception of the excise tax imposed under G. L. (Ter. Ed.) e. 60A, as amended by St. 1936, c. 384. The only tax collected and retained by the cities and towns is that authorized by said c. 60A as amended, We have *582no information as to the amount of the taxes collected locally or distributed from the State treasury to the several cities and towns. The general subject of excise taxes is within the control of the State. The effect of the proposed amendment upon the revenue attributable under the existing law to the cities and towns would seem likely to be so small as not to withdraw from creditors adequate means of satisfaction of their indebtedness. The danger of impairment of obligations of contracts appears to be too remote for practical consideration.
Question 3, subject to the limitations we have stated, is answered No.
Arthur P. Rugg.
John C. Crosby.
Edward P. Pierce.
Fred T. Field.
Charles H. Donahue.
Henry T. Lummus.
Stanley E. Qua.